Title: Aug. 11th. Monday.
From: Adams, John Quincy
To: 


       This morning Mr. Hartley the British Minister for making Peace, came to pay a visit to my Father, but as he was out he desired to see me. I had some Conversation with him. He says he hopes the Peace will be soon signed. In the afternoon I went with my Father to Passy, and saw there Dr. Franklin and Mr. and Mrs. Jay. I also renewed my acquaintance with young Mr. Bache.
       We went at the same time to see the Abbés Chalut and Arnauld two gentlemen of letters, with whom my Father has been familiarly acquainted ever since his first arrival in Europe. We found with them the Abbé de Mably, famous for being the author of a work entitled Le Droit public de l’Europe; and of another entitled principes des Negociations, and the Abbé le Monnierwho has given to the world an elegant French Translation of Terence’s Comedies. As the general Turn of the Conversation was upon Politicks; there was nothing in it, necessary to be transcribed here.
      